SENTENCIA
Expedimos el presente recurso con el propósito de revi-sar, más a fondo, una sentencia emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan, mediante la cual dicho foro judicial le impuso responsabilidad a la co-demandada Plaza Las Américas, Inc., y su compañía ase-*236guradora Eagle Star Insurance Co. of Puerto Rico, en relación con una caída que sufriera el codemandante José Gil Colón Rodríguez mientras caminaba por uno de los pa-sillos, o área común, del centro comercial conocido como Plaza Las Americas.
Luego de revisar con detenimiento tanto la transcrip-ción de evidencia como los alegatos de las partes, hemos llegado a la conclusión que en el presente caso están pre-sentes los tres (3) requisitos que tienen que concurrir para que prospere una acción de daños y perjuicios bajo el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, a saber: ocurrencia de un daño; un acto u omisión culposo y negligente por parte del demandado; y relación causal en-tre el daño sufrido por la parte demandante y la acción u omisión culposa y negligente de la parte demandada. Hernández v. Fournier, 80 D.P.R. 93, 96 (1957).
Esto es, y conforme lo resuelto por este Tribunal en Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985), entendemos, y así lo resolvemos, que a la luz de los hechos particulares del presente caso, la parte demandada responde por los daños sufridos por el codemandante Colón Rodríguez como consecuencia de la caída que éste sufriera en el mencio-nado centro comercial; caída causada por una condición de peligrosidad que la parte demandada permitió que subsis-tiera por un período de tiempo irrazonable en los predios del referido centro comercial.
Por los fundamentos antes expuestos, se dicta Sentencia confirmatoria de la emitida por el Tribunal Superior de Puerto Rico, Sala de San Juan; devolviéndose el caso a dicho foro judicial para procedimientos ulteriores consis-tentes con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Fuster Berlin-geri emitió un voto de conformidad, al cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Se-*237ñor Rebollo López emitió una opinión disidente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Aso-ciado Señor Hernández Denton disintió “por entender que en el caso de autos no quedó probado que Plaza Las Americas fue negligente”.
(Fdo.) Francisco R. Agrait Liadó

Secretario General

— O —
Voto de conformidad emitido por el
Juez Asociado Señor Fuster Berlingeri,
al cual se une la Juez Asociada Señora Naveira de Rodón.
El caso ante nos presenta, desde el punto de vista nor-mativo, una situación bastante ordinaria en lo que al dere-cho de daños y perjuicios se refiere. Propiamente hablando no es un caso novel que requiera formular pautas o pro-nunciamientos jurídicos para ampliar o añadir elementos a las doctrinas vigentes.
Lo anterior no obstante, al aplicar los conocidos princi-pios de responsabilidad civil a la situación de hechos con-cretos del caso, es menester ponderar y sopesar cuidadosa-mente un asunto que es particularmente determinativo de la acción instada, y que amerita, además, que se formulen unas breves expresiones por escrito en tomo a éste.
El asunto en cuestión es determinar si la parte deman-dada actuó razonablemente a tiempo para eliminar del centro comercial en cuestión la condición de peligrosidad que causó la caída del demandante y, por ende, los daños que sufrió.
Según los hechos esenciales probados, el demandante resbaló al pisar los residuos de un helado derretido que estaba desparramado sobre una porción del suelo del área del centro comercial donde ocurrió el accidente. Luego de la caída, el demandante se levantó del piso con la ayuda de *238un amigo que lo acompañaba. Entonces ambos examinaron el lugar para determinar qué había provocado la caída. Ob-servaron el helado derretido y otras circunstancias del si-tio, y concluyeron que había sido la esponjosa substancia del licuado helado lo que dio lugar a que el demandante se resbalara. Después de realizar este examen, el amigo del demandante fue a buscar ayuda y realizó gestiones perti-nentes a ese fin por espacio de diez a quince minutos. Luego de hacer dichas gestiones, el amigo regresó al lugar del accidente. No encontró al demandante allí, pero pudo observar que los residuos del helado permanecían todavía en el suelo y no habían sido eliminados. (1)
Frente a este cuadro de hechos, la cuestión jurídica par-ticularmente decisiva de la acción instada es determinar si los responsables de ello en el centro comercial fueron ne-gligentes al no limpiar el piso a tiempo y así evitar la caída del demandante. Es decir, la controversia esencialmente gira en tomo a la cuestión de si la parte demandada tenía instalado en su negocio un sistema continuo de limpieza y mantenimiento que fuese adecuado.
No cabe duda de que no puede exigírsele a un estableci-miento comercial que elimine tan pronto ocurra, o aun po-cos de minutos después, una condición peligrosa que su-ceda de imprevisto en sus áreas comunes, causada casualmente por alguna de las numerosas personas que frecuentan dicho establecimiento. Lo que sí puede razona-blemente requerírsele es que tenga un medio expedito para enterarse de tales condiciones y para luego corregirlas con prontitud.
El tiempo jurídicamente requerido para eliminar la con-dición peligrosa debe ser más o menos el mismo en cual-quier establecimiento comercial. Ello significa que mien-tras más grande sea el negocio, mayores deben ser los recursos que sus responsables deben dedicar a procurar razonablemente la seguridad de sus clientes.
*239¿Existía en este caso el aludido sistema de limpieza y mantenimiento? Es decir, ¿un sistema que fuese adecuado? La parte demandada presentó prueba en instancia de que tenía siete empleados de mantenimiento para velar por la continua limpieza de dos pisos del más grande centro co-mercial del país, Plaza Las Américas. También presentó testimonio a los efectos de que uno de estos empleados de-bía pasar generalmente cada quince minutos por el área donde ocurrió el accidente. Finalmente, alegó la parte de-mandada que este “sistema” de siete empleados que dan servicio a determinadas áreas cada quince minutos era ra-zonablemente suficiente para procurar la seguridad de sus clientes en este centro comercial.
La parte demandada basó su defensa —en cuanto al asunto que nos interesa aquí— esencialmente en lo antes reseñado. No justificó de modo satisfactorio alguno, porque entendía que el aludido sistema de vigilancia y limpieza era suficiente. No presentó elementos de juicio fundamen-tados en criterios comparativos o basados en conocimientos especializados sobre la materia, que persuasivamente de-mostraran que el sistema que tenía instalado allí era real-mente adecuado. Intuitivamente parecería más bien que tal sistema de mantenimiento no era suficiente, si se con-sideran los enormes espacios incluidos en las áreas de res-ponsabilidad de dichos empleados y las miles de personas que cotidianamente las frecuentan.
Por otro lado, los planteamientos aludidos de la parte demandada no son convincentes, visto el hecho de que aun luego de haberse derramado el helado que causó el acci-dente, y después de haber ocurrido dicho accidente, trans-currieron otros lapsos de tiempo mientras que el amigo de la víctima fue a buscar ayuda para ésta, y en lo que regresó al lugar de los hechos, y los residuos del helado todavía permanecían en el piso. Habían transcurrido, en efecto, mucho más de quince minutos desde que se derramó el helado y aún éste no había sido eliminado del piso.
*240En resumen, pues, tenemos dudas tanto en cuanto a la razonabilidad como en cuanto a la operación del sistema de mantenimiento que alegadamente existía en Plaza Las Américas al momento del accidente de marras; dudas sufi-cientemente serias como para impedirnos intervenir con el dictamen de negligencia del tribunal de instancia que aquilató la prueba. No se nos ha convencido de que el curso más justo a seguir sea revocar dicho dictamen.
— O —

 T.E., pág. 49.